The plaintiff Wyatt was dismissed on September 14, 1993, from his position as a teacher by the superintendent of the Boston public schools. The stated grounds were “inefficiency, incapacity, incompetency, and other just cause.” Wyatt was notified by a letter dated October 1, 1993, of his right to petition the Commissioner of Education for an arbitration hearing, at which he would have an opportunity to present documentary and testimonial evidence. Rather than pursue this avenue of relief, Wyatt brought an action in the Superior Court seeking to have his dismissal declared illegal. The Superior Court ruled against Wyatt. He then sought a preliminary injunction and an order for what he calls “forward salary” pending the disposition of his appeal from a single justice of this court. The single justice denied the plaintiff relief and he now appeals to the full bench under S.J.C. Rule 2:21, 421 Mass. 1303 (1995). Because the single justice committed no error of law and did not abuse his discretion, his denial of Wyatt’s request for interim relief is affirmed.

So ordered.